IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2043
                             Filed February 11, 2015


IN THE INTEREST OF O.E.,
Minor Child,

A.E., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals from an order terminating her parental rights to her

child. AFFIRMED.



       Tammi M. Blackstone of Harrison & Dietz-Kilen, Des Moines, for appellant

mother.

       Thomas J. Miller, County Attorney, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Jennifer G. Galloway,

Assistant County Attorney, for appellee State.

       Michael Sorci of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                             2


POTTERFIELD, J.

         The mother’s rights to her child O.E., born in May 2009, were terminated1

pursuant to Iowa Code section 232.116(1)(e) and (f) (2013).                 The mother

challenges only the ruling as to section 232.116(1)(e). She also urges the court

not terminate her rights because the child is in a relative’s custody. See Iowa

Code § 232.116(3)(a).

         We     conduct    a   de   novo    review    of   termination-of-parental-rights

proceedings. In re P.L., 773 N.W.2d 33, 40 (Iowa 2010).

         Iowa Code section 232.116(1)(f) provides that termination may be ordered

when there is clear and convincing evidence that a child four years of age or

older who has been adjudicated a child in need of assistance (CINA) and

removed from the parents’ care for at least the last twelve consecutive months

cannot be returned to the parents’ custody at the time of the termination hearing.

O.E. is more than four years old, was adjudicated a CINA on September 24,

2013, and has been out of the mother’s custody since August 2013 as a result of

the mother being charged with operating while intoxicated and child

endangerment (the child was in the car with the mother, who tested positive for

methamphetamine and marijuana). The child cannot be returned to the mother,

who was incarcerated at the time of trial and, by the mother’s own testimony, was

in need of long-term substance abuse treatment that would prohibit a child being

in her care.      There is clear and convincing evidence to support termination

pursuant to section 232.116(1)(f).



1
    The father’s rights were also terminated. He does not appeal.
                                            3


       The mother requested the court not terminate her parental rights. She

asked that a guardianship be established instead, leaving the child in the care of

the grandparents (the mother’s parents), who have custody and have provided

the child care since removal from the mother (and often before removal as well).

See Iowa Code § 232.116(3)(a) (providing the court need not terminate parental

rights if “[a] relative has legal custody of the child”).

       The factors weighing against termination in section 232.116(3) are

permissive, not mandatory. See In re J.L.W., 570 N.W.2d 778, 781 (Iowa Ct.

App. 1997) (overruled on other ground by In re P.L., 778 N.W.2d 3, 39 (Iowa

2010)). The child is well-integrated in the grandparents’ home, and they have

indicated they are willing to adopt the child. Our supreme court has recently

stated that “[c]ourts are obliged to move urgently to achieve the ends that will

best serve the child’s interests because childhood does not ‘await the

wanderings of judicial process.’” In re J.C., ___ N.W.2d ___, ___, 2014 WL

7338505, at *6 (Iowa 2014) (citation omitted). Where a child cannot be reunified

with the parent, termination of parental rights followed by adoption is the favored

placement option.      See In re C.K., 558 N.W.2d 170, 174 (Iowa 1997) (“An

appropriate determination to terminate a parent-child relationship is not to be

countermanded by the ability and willingness of a family relative to take the

child.”). We agree with the juvenile court that the child’s best interests are served

by terminating the mother’s parental rights.

       AFFIRMED.